Citation Nr: 1627736	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-44 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic patellofemoral syndrome, left knee, with history of injury (left knee disability).

2.  Entitlement to a rating in excess of 20 percent for right knee pain with quadriceps atrophy associated with left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from January 1982 to May 1982, and on active duty from June 1983 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran did not report for a scheduled videoconference hearing before the Board in May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, when a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the hearing request will be withdrawn.  See 38 C.F.R. § 20.704(d) (2015)  However, he may request a new hearing only if good cause if shown, and the failure to appear arose under such circumstances that a timely request could not have been submitted.  Id.  The request must be submitted in writing, and must be received within 15 days from the originally scheduled hearing date.  Id.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the veteran or his representative gives notice that the contingency which gave rise to the failure to appear has been removed.  Id.

The Veteran was scheduled for a videoconference hearing before the Board on May 25, 2016, but he failed to appear for the hearing.  On June 7, 2016, the Board received a letter from the Veteran indicating that, while on his way to his scheduled hearing, a tire on his vehicle blew out, and he was unable to arrive on time for the scheduled hearing.

The Board finds that the Veteran submitted a timely written statement of the reason for his failure to appear for the Board hearing, that the reason constitutes good cause, and that the circumstances would not have allowed for a timely request to reschedule.  As such, on remand, the RO should rescheduled the Veteran's videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

After the Veteran or his representative gives notice that the contingency which gave rise to the failure to appear has been removed, schedule the Veteran for a videoconference hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

